On Petition to Rehear
Burnett, Justice.
The Railroad Company has filed with us a courteous, dignified petition to rehear these cases. We have read and reread this petition several times. After so doing we are thoroughly convinced that no new issues are raised nor are any new authorities cited why we should change our minds in reference to the original opinion rendered *263herein. Unfortunately we do not and cannot agree with the position of the Railroad in any of the assignments made by the petition. We felt in rendering our original opinion, and still so feel, that this opinion is a correct statement of the applicable law in cases of the kind as previously announced by this Court and by the Supreme Court of the United 'States.
In rendering our original opinion we saw no reason or necessity for again reviewing the various suggested methods used by the assessing authorities in arriving at their conclusion as to the assessed value of the Railroad’s properties. We felt that the methods used by both the Board and the Commission were valid and that none of the methods used were illegal and fraudulent or in excess of the jurisdiction of the assessing authorities.
We thought that in view of previous detailed reviews of this Court of successive steps in making their assessments in the cases of McCord v. Southern Railway Company and McCord v. Nashville, C. & St. L., which opinions were cited in our original opinion, that the steps taken in the instant case being so similar in many instances that such a review of these steps was not again necessary. And too, even though some steps taken in the instant cases were different from those cases yet these steps as heretofore said were perfectly legal and there was nothing fraudulent or void therein and it was merely incumbering the opinion herein by setting these steps out in detail. And it is for this reason that we did not do so and we do not now deem it necessary to do so.
We referred to one merely to illustrate how .an assessment could he made and was made. We were in error in referring to that assessment in the first paragraph on page 5 of our first opinion [259 S. W. (2d) 156] as “the reassessment”, we should have used the words “initial *264assessment” instead of the word “reassessment”. Our original opinion will tiras be corrected by inserting the words “initial assessment” in place of the word “reassessment” in the first line of the first paragraph on page 5 of onr original opinion [259 S. W. (2d) 156].
Since we are unable to find anything new herein which was not so ably brought to our attention in the original brief and the argument before this Court, we must overrule the petition to rehear.
Tomlinson, Justice, not participating.